          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 1 of 9




 1                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 2                                        AT SEATTLE

 3    NINTENDO OF AMERICA INC.,
                                                           PLAINTIFF’S MOTION FOR LEAVE
 4                            Plaintiff,                   TO SERVE PROCESS BY
                      vs.                                  ALTERNATIVE MEANS AND
 5                                                         MEMORANDUM IN SUPPORT
      LE HOANG MINH, d/b/a WINMART
 6
                                                           NO. 2:20-cv-01707-JRC
                              Defendant.
 7
                                                           NOTE ON MOTION CALENDAR:
 8                                                         December 25, 2020
 9

10
                                      I. INTRODUCTION
11          Plaintiff Nintendo of America Inc. asks that the Court authorize Nintendo to serve

12   Defendant Le Hoang Minh, d/b/a Winmart, through alternative means under Federal Rule of

13   Civil Procedure 4(f)(3). Defendant is a resident of Vietnam. By filing a counter-notification under

14   the Digital Millennium Copyright Act (“DMCA”), Defendant has expressly submitted himself

15   to the jurisdiction of this Court and expressly agreed to accept service. See 17 U.S.C.

16   512(g)(3)(D). Considering this, Nintendo seeks leave of Court to effect service under Federal

17   Rule of Civil Procedure 4(f)(3), using the email address from which Defendant submitted the

18   DMCA counter-notification described in Nintendo’s complaint and discussed further below.

19          Courts in this District and around the country have found that alternative service by email

20   is appropriate in cases involving foreign defendants submitting DMCA counter-notifications.

21   Because the same holds true here, and because service by email would comport with the Federal

22   Rules of Civil Procedure and constitutional due process, the Court should grant Nintendo’s

23   request and allow it to achieve service on Defendant at the email addresses from which he

24   submitted his DMCA counter-notification.

25


      Motion for Leave to Serve Process by                             Pirkey Barber PLLC
      Alternative Means                                                1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                  -1-                  Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 2 of 9




 1                                 II. FACTUAL BACKGROUND

 2          Counsel for Nintendo represents the following facts to the Court regarding Nintendo’s
 3   attempted service to and ability to serve Defendant:
 4   A.     Defendant Offers a Circumvention Device Infringing Nintendo’s Rights.
 5          Nintendo is a Washington corporation headquartered in Redmond, Washington. It is a
 6   wholly owned subsidiary of Nintendo Co., Ltd., a Japanese company headquartered in Kyoto,
 7   Japan. Nintendo develops and designs electronic video game consoles, games, and accessories,
 8   and goes to great lengths to protect its creative and financial investment in its video games and
 9   video game consoles. Specifically, Nintendo has incorporated sophisticated technological
10   protection measures in both its Nintendo Switch video game console and video games playable
11   on the Switch. These measures protect Nintendo’s copyrighted software and prevent piracy.
12
            Defendant offers to the public, sells, and otherwise traffics in a circumvention device
13
     known as the RCM Loader, the sole purpose of which is to hack or “jailbreak” Nintendo’s video
14
     game consoles. This hacking process circumvents Nintendo’s technological protection measures,
15
     allowing people to play pirated video games and to load other unauthorized software onto the
16
     console. Nintendo learned of Defendant’s infringing conduct through product listings on
17
     Amazon.com offering Defendant’s RCM Loader for sale in the United States. Defendant’s acts
18
     facilitate infringement of Nintendo’s copyrighted works on a massive national and international
19
     scale, including on the Amazon.com e-commerce platform (“Amazon”). 1 Amazon.com, Inc.,
20
     which owns and operates Amazon, is headquartered in this District. All personal information for
21
     sellers on Amazon, including Defendant’s contact information, is protected from public view.
22

23
            1
24           Nintendo’s Complaint contains a more detailed explanation of the underlying facts. ECF
     No. 1 (“Compl.”).
25


      Motion for Leave to Serve Process by                           Pirkey Barber PLLC
      Alternative Means                                              1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                 -2-                 Austin, TX 78702
                                                                     (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 3 of 9




 1   The information on record for Defendant consists only of the information Nintendo received via

 2   the Defendant’s counter-notification.

 3   B.     Nintendo Files a DMCA Takedown Notice Relating to Defendant’s Infringing
 4          Device.

 5          After Defendant’s circumvention device was brought to Nintendo’s attention, Nintendo

 6   filed a DMCA takedown notice with Amazon on October 21, 2020, under 17 U.S.C. § 512(c). In

 7   response to Nintendo’s DMCA takedown notice, Defendant submitted a DMCA counter-

 8   notification to Amazon under 17 U.S.C. § 512(g)(3) on November 4, 2020. As part of the counter-

 9   notification, and as required by statute, Defendant declared the following under penalty of

10   perjury:

11              •   “My name, address, and telephone number are: Le Hoang Minh, 190, Da Nang,

12                  Thanh Khe, Vietnam ‐ 550000, +84983811511.”

13              •   “I hereby consent to the jurisdiction of any United States federal district court in

14                  which Amazon.com and its affiliates may be found.”

15              •   “I agree to accept service of process from the complainant.”

16   A true and correct copy of the counter-notification is attached to the Complaint in this proceeding.
17   Compl., Ex. A; see also 17 U.S.C. § 512(g)(3) (requiring the counter-noticing party to include
18   these attestations in the counter-notification). In addition, the email address from which
19   Defendant submitted the counter notification, and which Nintendo herein seeks leave to serve—
20   minhkayak43@gmail.com—was copied on the counter-notice notification that Nintendo
21   received from Amazon. See id.
22          Based on Defendant’s sworn statements in the counter-notification, Defendant resides in
23   Da Nang, Vietnam, and not in any state or location in the United States. Id. Thus, Defendant,
24   operating individually or as “Winmart,” is not believed to be incorporated in or to be found in
25


      Motion for Leave to Serve Process by                             Pirkey Barber PLLC
      Alternative Means                                                1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                   -3-                 Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 4 of 9




 1   any state in the United States. It is unclear whether Defendant actually resides or can receive mail

 2   at the physical address in Vietnam listed in the counter-notification, which Defendant submitted

 3   to Amazon electronically.

 4                                          III. ARGUMENT

 5          The Court should grant leave for Nintendo to serve Defendant at the email address listed
 6   in Defendant’s DMCA counter-notification. Email service is the most likely method to
 7   successfully reach Defendant and provide actual notice of this suit. Furthermore, by statutory
 8   requirement and sworn statement, Defendant expressly consented to this Court’s jurisdiction and
 9   to accept service of process when he submitted the DMCA counter-notification. Specifically,
10   Defendant expressly swore to “accept service of process.” Id.
11   A.     Service by email comports with the DMCA framework.
12          Defendant’s submission to these requirements tracks the DMCA counter-notification
13   statute, which provides in relevant part:
14                 To be effective under this subsection, a counter notification must be a
            written communication provided to the service provider's designated agent that
15          includes substantially the following:
16                  (A) A physical or electronic signature of the subscriber.
17                  (B) Identification of the material that has been removed or to which access
                    has been disabled and the location at which the material appeared before
18                  it was removed or access to it was disabled.
19                  (C) A statement under penalty of perjury that the subscriber has a good
                    faith belief that the material was removed or disabled as a result of mistake
20                  or misidentification of the material to be removed or disabled.
21                  (D) The subscriber's name, address, and telephone number, and a
                    statement that . . . the subscriber will accept service of process from
22

23

24

25


      Motion for Leave to Serve Process by                             Pirkey Barber PLLC
      Alternative Means                                                1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                   -4-                 Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 5 of 9




 1                  the person who provided notification under subsection (c)(1)(C) or an
                    agent of such person.
 2

 3   17 U.S.C. § 512(g)(3)(D) (emphasis added).

 4          By supplying its own framework for notifications and counter-notifications, and by

 5   specifying that a party submitting a counter-notification under the DMCA “will accept” service,

 6   the DMCA arguably supplants the default rules on service set out in FRCP 4. See infra note 3.

 7   On this ground alone, the Court could find it proper to serve Defendant at his email address,

 8   based on his express agreement to accept service by statute. See 17 U.S.C. § 512(g)(3)(D).

 9   B.     Service by email is consistent with FRCP 4(f).

10          Even if this Court does not accept that the DMCA supplants the otherwise applicable
11   rules on service, the Court should allow service by email under FRCP 4(f)(3), which provides
12   that plaintiffs may serve foreign defendants “by other means not prohibited by international
13   agreement, as the court orders,” so long as the alternative means of service comport with the
14   requirements of due process. See Fed. R. Civ. P. 4(f)(3); Mullane v. Cent. Hanover Bank & Tr.
15   Co., 339 U.S. 306, 313 (1950); Rio Props., Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1016 (9th
16   Cir. 2002). An alternative means of service comports with due process if it is “reasonably
17   calculated, under all the circumstances, to apprise interested parties of the pendency of the action
18   and afford them an opportunity to present their objections.” Mullane, 339 U.S. at 314; see also
19   Rio Props., 284 F.3d at 1016−17.
20          This Court has routinely authorized service on foreign defendants by email under FRCP
21   4(f)(3). See, e.g., Philips Oral Healthcare, LLC v. Shenzhen Sincere Mold Tech. Co., No. 2:18-
22   CV-01032-TSZ, 2019 WL 1572675, at *6 (W.D. Wash. Apr. 11, 2019); Sun v. Kao, 170 F. Supp.
23   3d 1321, 1327 (W.D. Wash. 2016). “Service of process under Rule 4(f)(3) ‘is neither a “last
24   resort” nor “extraordinary relief,”’ but rather ‘one means among several which enables service
25


      Motion for Leave to Serve Process by                             Pirkey Barber PLLC
      Alternative Means                                                1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                   -5-                 Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 6 of 9




 1   of process on an international defendant.’” United States v. Pomerantz, No. 16-0689JLR, 2017

 2   WL 1037552, at *2 n.1 (W.D. Wash. Mar. 17, 2017) (quoting Rio Props, 284 F.3d at 1014−15).

 3   Similarly, there is no preference in the rules between service under FRCP 4(f)(1) or 4(f)(2), and

 4   alternative service under Rule 4(f)(3). “Rule 4(f) does not create a hierarchy of preferred methods

 5   of service of process and, court-directed service under Rule 4(f)(3) is as favored as service

 6   available under Rule 4(f)(1) or 4(f)(2).” Craigslist, Inc. v. Meyer, No. C 09-4739 SI, 2010 WL

 7   2975938, at *1 (N.D. Cal. July 26, 2010) (citation and internal quotation marks omitted); see also

 8   Rio Props., 284 F.3d at 1014−15 (there is “no support” for the argument that Rule 4(f) “create[s]

 9   a hierarchy of preferred methods of service of process”). Nintendo was recently authorized to

10   serve by alternative means (via e-email) in another case concerning circumvention devices in this

11   District. Nintendo of America Inc. v. Does 1-20, d/b/a, ANXCHIP.COM, et. al., No. 2-20-CV-

12   00738-TSZ, Dkt. 20 (W.D. Wash. July 14, 2020).

13   C.     Service by email is consistent with notions of due process.

14          Service by email here also comports with due process. This Court’s sister districts have
15   reached this same conclusion, allowing service by email in lawsuits following a DMCA counter-
16   notification. See Epic Games, Inc. v. Mendes, No. 17-CV-06223-LB, 2018 WL 582411, at *3
17   (N.D. Cal. Jan. 29, 2018). “Where, as here, a defendant has submitted a DMCA counter-notice
18   that lists his or her email address and that expressly states that he or she ‘will accept service of
19   process,’ courts have allowed plaintiffs to serve the summons and complaint on that email and
20   have held that such service comports with due process.” Id.; see also Ultra Records, LLC v. Chee
21   Yee Teoh, No. 16CV9996 (DLC), 2017 WL 1753485, at *1 (S.D.N.Y. Apr. 18, 2017) (same
22   holding); Xcentric Ventures, LLC v. Karsen, Ltd., No. CV 11-1055-PHX-FJM, 2011 WL
23   3156966, at *1 (D. Ariz. July 26, 2011) (same).
24

25


      Motion for Leave to Serve Process by                             Pirkey Barber PLLC
      Alternative Means                                                1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                   -6-                 Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 7 of 9




 1          Indeed, the entire DMCA notification and counter-notification procedure contemplated

 2   by statute is, in practice, achieved through email communications. It thus logically follows that

 3   Defendant should expect to receive further messages regarding his counter-notification at the

 4   same email address he used to submit the counter-notification. To give effect to the DMCA’s

 5   express requirement that Defendant “will accept” service, this Court should find that service by

 6   email, as permitted by Rule 4(f)(3), is presumptively a proper means of alerting a foreign-based

 7   Defendant of a lawsuit stemming from that Defendant’s own DMCA counter-notification.

 8          Although Defendant’s DMCA counter-notification contains a physical address in

 9   Vietnam, it is impossible for Nintendo to verify whether this address is reliable or if service via

10   registered mail will reach the Defendant at this address. 2 Numerous courts, including the Ninth

11   Circuit and this Court, have acknowledged that service by email is a reasonable means of giving

12   defendants notice, and often the means with the best chance of success. “If any method of

13   communication is reasonably calculated to provide [defendants] with notice, surely it is email.”

14   Rio Props., 284 F.3d at 1018 (allowing service by email where defendant “designated its email

15   address as the preferred contact information”).

16          Here, Defendant provided his email address in the DMCA counter-notification submitted

17   to Amazon, the platform on which he traffics the circumvention device. Because Defendant

18   provides his email address and explicitly accepts service of process from Nintendo in the same

19   counter-notice, Defendant has indicated that his email is the preferred method for service. Email

20   thus is reasonably calculated to apprise Defendant of the pendency of this action and afford

21   Defendant an opportunity to present its objections. Mullane, 339 U.S. at 314.

22

23          2
              Nonetheless, out of an abundance of caution, Nintendo has mailed service copies of the
24   summons and complaint to Defendant’s alleged physical address in Vietnam by registered mail
     with a return receipt.
25


      Motion for Leave to Serve Process by                             Pirkey Barber PLLC
      Alternative Means                                                1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                  -7-                  Austin, TX 78702
                                                                       (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 8 of 9




 1             Nintendo has no reason at this time to believe that Defendant has provided Amazon with

 2   a false or invalid email address. Amazon requires its sellers to provide a valid business email

 3   addresses for communicating with the Amazon and for DMCA takedown purposes. See

 4   Amazon’s seller requirements page at https://sell.amazon.com/sell.html. Sellers must maintain

 5   accurate business email addresses where Amazon and payment processors may contact them with

 6   issues and documents related to payment and transfers funds. Thus, any email sent to Defendant

 7   through this email address will reliably reach Defendant.

 8             Accordingly, service by email comports with the requirements of FRCP 4(f)(3) and due

 9   process. 3 This Court should exercise its discretion to allow this alternative method of service,

10   which aligns with the DMCA and which will reliably provide Defendant with notice of this

11   action.

12                                      IV. CONCLUSION
13             The Defendant has agreed by statute to accept service of this action and has provided a

14   presumptively valid email address as part of the DMCA counter-notification that led to this

15   action. Serving Defendant at that email address is reasonably calculated to give notice of this

16

17
               3
               Though granting leave to serve by email comports fully with FRCP 4(f)(3), the Court
18   could also (or alternatively) grant leave on another theory. By mandating that the counter-
19   noticing party “will accept service of process,” 17 U.S.C. § 512(g)(3)(D), the DMCA creates a
     specific rule for this type of civil action. Given this statutory language and that the entire counter-
20   notification process happens electronically, it logically follows that the DMCA contemplates
     email service regardless of FRCP 4(f)(3). In the event of any conflict between the DMCA and
21   the Federal Rules, the statute should control—both because it is more specific to this type of
     action and because it was enacted after the most recent amendment to FRCP 4(f). See Gozlon-
22   Peretz v. United States, 498 U.S. 395, 407 (1991) (“A specific provision controls over one of
23   more general application.”); Hellon & Assocs., Inc. v. Phoenix Resort Corp., 958 F.2d 295, 297
     (9th Cir. 1992) (“[T]o the extent that statutes can be harmonized, they should be, but in case of
24   an irreconcilable inconsistency between them the later and more specific statute usually controls
     the earlier and more general one.”).
25


      Motion for Leave to Serve Process by                               Pirkey Barber PLLC
      Alternative Means                                                  1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                    -8-                  Austin, TX 78702
                                                                         (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10 Filed 12/07/20 Page 9 of 9




 1   proceeding. For the reasons described above, Nintendo respectfully requests that this Court issue

 2   an order authorizing alternative service on the Defendant via the email address provided by

 3   Defendant in his DMCA counter-notification.

 4

 5   DATED December 7, 2020

 6                                              By: s/ Christopher Weimer
                                                    Christopher Weimer (admitted pro hac vice)
 7                                                  Travis W. Wimberly (admitted pro hac vice)
                                                    Pirkey Barber PLLC
 8
                                                    1801 E. 6th St., Suite 300
 9                                                  Austin, TX 78702
                                                    (512) 322-5200
10                                                  (512) 322-5201 (fax)

11                                              By: s/Chelsey L. Mam
                                                    Michael Rosenberger
12
                                                    Chelsey L. Mam
13                                                  Gordon Tilden Thomas & Cordell LLP
                                                    One Union Square
14                                                  600 University St., Suite 2915
                                                    Seattle, WA 98101
15                                                  (206) 467-6477
                                                    (206) 805-3161 (fax)
16

17                                                   Attorneys for Plaintiff Nintendo of America Inc.

18

19

20

21

22

23

24

25


      Motion for Leave to Serve Process by                           Pirkey Barber PLLC
      Alternative Means                                              1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                 -9-                 Austin, TX 78702
                                                                     (512) 322-5200
